DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 4/9/2021 & 2/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.
The second foreign patent document listed in the 2/18/2022 IDS was not considered because there is no English translation provided.  The examiner did consider the English-language document that the applicant stated was "in the same patent family."

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2018/0180681 to Tanaka.

Regarding claim 1, Tanaka teaches a current sensor comprising:
a battery terminal portion (1) that is conductive and is fastened to a battery post (91);
a shunt resistor for current detection (5), which is formed in a plate shape and is electrically connected to the battery terminal portion (figure 2); and
a circuit board (6) that is formed in a plate shape and is electrically connected to the shunt resistor (figure 2), wherein
the shunt resistor is erected on a main surface of the circuit board (figure 2: the shunt resistor is erected on the circuit board via board connection terminals 61 and 62).

Regarding claim 2, Tanaka teaches the current sensor according to claim 1, wherein
the shunt resistor extends along a normal direction of the main surface of the circuit board (figure 2: the shunt resistor extends along the up/down direction while the circuit board extends in the left/right direction).

Regarding claim 3, Tanaka teaches the current sensor according to claim 1, wherein
the shunt resistor intersects the main surface of the circuit board perpendicularly (figure 2: the shunt resistor extends along the up/down direction while the circuit board extends in the left/right direction).

Regarding claim 4, Tanaka teaches the current sensor according to claim 2, wherein
the shunt resistor intersects the main surface of the circuit board perpendicularly (figure 2: the shunt resistor extends along the up/down direction while the circuit board extends in the left/right direction).

Regarding claim 5, Tanaka teaches a current sensor comprising:
a battery terminal portion (1) that is conductive and is fastened to a battery post (91);
a shunt resistor for current detection (5), which is formed in a plate shape and is electrically connected to the battery terminal portion (figure 2); and
a circuit board that is formed in a plate shape (6) and is electrically connected to the shunt resistor (figure 2), wherein
the shunt resistor intersects a main surface of the circuit board perpendicularly (figure 2: the shunt resistor extends along the up/down direction while the circuit board extends in the left/right direction).

Regarding claim 6, Tanaka teaches the current sensor according to claim 1, further comprising:
a housing that has an insulating property and embeds the shunt resistor and the circuit board (4), wherein
the housing has a lightening portion formed in a concave shape (figure 3D: the overhanging portion 55/2 and the side of the casing/shunt resistor assembly form a concave lightening portion).

Regarding claim 7, Tanaka teaches the current sensor according to claim 2, further comprising:
a housing that has an insulating property and embeds the shunt resistor and the circuit board (4), wherein
the housing has a lightening portion formed in a concave shape (figure 3D: the overhanging portion 55/2 and the side of the casing/shunt resistor assembly form a concave lightening portion).

Regarding claim 8, Tanaka teaches the current sensor according to claim 3, further comprising:
a housing that has an insulating property and embeds the shunt resistor and the circuit board (4), wherein
the housing has a lightening portion formed in a concave shape (figure 3D: the overhanging portion 55/2 and the side of the casing/shunt resistor assembly form a concave lightening portion).

Regarding claim 9, Tanaka teaches the current sensor according to claim 4, further comprising:
a housing that has an insulating property and embeds the shunt resistor and the circuit board (4), wherein
the housing has a lightening portion formed in a concave shape (figure 3D: the overhanging portion 55/2 and the side of the casing/shunt resistor assembly form a concave lightening portion).

Regarding claim 10, Tanaka teaches the current sensor according to claim 5, further comprising:
a housing that has an insulating property and embeds the shunt resistor and the circuit board (4), wherein
the housing has a lightening portion formed in a concave shape (figure 3D: the overhanging portion 55/2 and the side of the casing/shunt resistor assembly form a concave lightening portion).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2020/0025802 to Endo, which discloses a shunt resistor and current sensing device.
United States Patent App. Pub. No. 2016/0141731 to Tanigawa et al., which discloses a battery state detection apparatus and method of manufacturing.
United States Patent App. Pub. No. 2016/0124023 to Sato discloses a shunt resistor type current sensor.
United States Patent App. Pub. No. 2015/0108965 to Sato discloses a shunt resistor type current sensor.
United States Patent App. Pub. No. 2008/0030208 to Aratani discloses a current sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868     

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
7/16/2022